Citation Nr: 1340947	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to March 1969, including service in the Republic of Vietnam from July 1967 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's previously denied claim for service connection for a left knee disorder and denied his original claims of service connection for a right knee disorder and bilateral hearing loss.  

In March 2013, the Veteran testified before the undersigned at a hearing held at the Waco RO.  A transcript (Tr.) of the hearing is contained in the Veteran's electronic claims file.  During the hearing, the undersigned agreed to hold the record open for 60 days to allow the Veteran to submit additional evidence in support of his claims.  That 60-day window has now expired and, thus, appellate review may proceed.   

The merits of the issue of service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, the RO denied service connection for a left knee disorder.

2.  Evidence received since the January 2002 rating decision relates to unestablished facts necessary to substantiate the left knee claim and triggers the duty to assist to provide a medical examination.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  The evidence received since the January 2002 rating decision is both new and material with respect to the claim of service connection for a left knee disorder and, thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issue.

The action taken below - granting the petition to reopen the previously denied claim of service connection for a left knee disorder - is fully favorable to the Veteran and, thus, any breach of compliance with the specific VCAA requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) is tantamount to harmless error.  Nevertheless, VA must undertake additional efforts to assist the Veteran in developing his reopened claim and the other issues on appeal pursuant to the REMAND section, below.

II.  Petition to Reopen

The Veteran contends that his left knee disorder was permanently aggravated by the training exercises and field artillery missions he performed during active service.  As such, he asserts that service connection is warranted for that disability.   

At the outset of its discussion, the Board observes the Veteran's left knee claim was previously denied in a January 2002 rating decision.  The basis for the denial was that the disorder had preexisted his active military service and had not worsened therein, as evidenced by the lack of complaints and clinical findings, both during and after that period of service.  

The Veteran did not initiate an appeal of that unfavorable decision and it therefore became final.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2013).  In light of this finality of the previous denial of the Veteran's left knee claim, that issue may only be reopened through the submission of new and material evidence.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 
179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has been submitted that is sufficient to reopen the Veteran's left knee claim.  Such evidence includes a report of a February 2008 VA joints examination, which yielded clinical findings of a left knee disorder (chondromalacia) that was not previously of record.  Additional evidence submitted since the last final denial of the Veteran's left knee claim consists of his own written statements and hearing testimony.  That lay evidence collectively indicates that, by the Veteran's own admission, he initially injured his left knee playing high-school football, prior his entry into service.  See Board Hearing Tr. at 3.  Significantly, however, the Veteran has provided a detailed account of how, following his enlistment, he reinjured his left knee during a "low crawl" training run and thereafter further damaged the affected joint while serving in the artillery in Vietnam.  Id. at 3-5, 9-10.  He has also attested to being treated in the field by an Army medic, who drained the injured left knee and stabilized it with a brace.  Id. at 3-4, 6.  The Veteran has further testified that, following his discharge, he continued to suffer from left knee pain and related symptoms, but that he deferred professional medical care, in part because he was "a hard head" and in part because he only recently obtained the Social Security retirement benefits to cover treatment by a private specialist.  Id. at 13, 15-17.

While a lay person, the Veteran is competent to report that he injured his left knee before and during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to testify as to factual matters of which he has first-hand knowledge through observation or experience).  Similarly, he is competent to describe a history of recurrent left knee symptoms, which lie within the realm of his personal experience.  Id.  Moreover, his assertions are presumed credible for the limited purpose of deciding whether they are sufficient to reopen his claim.  Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. at 513.  

The Board finds that the newly received evidence, summarized above, collectively shows that the Veteran has a current left knee disorder, which was not previously of record and which may attributable to the in-service aggravation of his preexisting left knee injury.  Such evidence, while not necessarily sufficient to grant his left knee claim on the merits, is enough to trigger the need for a VA examination in support of that claim.  Therefore, that evidence is inherently new as well as material under the guidelines set forth in Shade, 24 Vet. App. at 117.  

Accordingly, the Veteran's left knee claim is reopened and, to that extent only, his appeal is granted.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a left knee disorder is reopened.  


REMAND

The Veteran's reopened left knee claim has not yet been considered on the merits by the AOJ and, thus, a remand is necessary to facilitate such adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Even if that were not the case, a remand of that issue and the Veteran's original claims for service connection would be necessary for the reasons set forth below.  38 C.F.R. § 19.9.

I.  VA Medical Examination

	A.  Left Knee Disorder

As discussed, the Veteran has acknowledged that he injured his left knee prior to joining the Army from playing football.  See Board Hearing Tr. at 3.  Moreover, his service treatment records reflect that, on his June 1966 enlistment examination, he was found to have left knee laxity and crepitus.  As such, the presumption of soundness does not attach with respect to that condition. See 38 U.S.C.A. § 1111 (West 2002) (noting that every veteran is presumed be in sound condition upon entry into service, except as to conditions noted at the time of enlistment).  However, without further information, it remains unclear whether the Veteran's preexisting left knee disorder worsened in service, in which case the presumption of aggravation would arise and the burden would shift to VA to establish by clear and unmistakable (obvious or manifest) evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (a) and (b) (2013).  

The Board recognizes that the Veteran has argued, in the aforementioned written statements and testimony, that his left knee was permanently weakened by the training exercises and artillery missions he performed in service.  However, while competent to report such a history of in-service left knee injuries, he has not demonstrated the requisite expertise to relate those injuries to any current left knee disorder, including on the basis of aggravation.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the question of whether such in-service aggravation occurred must be addressed in a VA examination rendered by a person with competent to provide medical evidence.  See 38 U.S.C.A. § 5103A(d)(2).  Indeed, such development is warranted where, as here, there is sufficient evidence to reopen the Veteran's left knee claim but not yet enough to decide the issue on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

	B.  Right Knee Disorder

A VA examination is also warranted with respect to the Veteran's claim for service connection for a right knee disorder.  That disability was previously addressed in a February 2008 VA examination, which yielded an unfavorable medical opinion in May 2008.  See May 2008 VA Medical Opinion (indicating that "[i]t is less likely than not that the possible strain occurring one time in the service [as documented in the Veteran's service treatment records] has any relation to the current knee condition").  Significantly, however, that opinion preceded and, thus, did not take into account the Veteran's March 2013 testimony that he developed right knee problems during service, which progressively worsened over time.  See Board Hearing Tr. at 12-13.  Similarly, that opinion did not consider the Veteran's account of "favoring" his left knee by overcompensating with his right and being told by a clinician that "eventually [his] right knee [was] going to be affected."  See Board Hearing Tr. at 11.  

Just as the Veteran is competent to describe a history of recurrent left and right knee symptoms, he is capable of reporting what a treating provider told him about how those symptoms may be related.  See Jandreau, 492 F.3d at 1376-77 n.4.  Moreover, the Board considers the Veteran's testimony in this regard sufficient to raise a theory of entitlement to service connection on a secondary basis, which has not yet been addressed.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Accordingly, on remand, the Veteran should be afforded a VA examination that addresses whether any current right knee disorder is due to, or otherwise related to, any aspect of his active military service, including any left knee disorder that was permanently aggravated in the course of such service.  See 38 C.F.R. § 3.310.  

      C.  Bilateral Hearing Loss
      
In contrast with the aforementioned knee disorder claims, the Veteran has yet to undergo a VA examination that addresses his claim for service connection for bilateral hearing loss.  The Board finds that such an examination is warranted to resolve the etiological uncertainty inherent in the current evidence of record.  
See McLendon, 20 Vet. App. at 81.  

Such evidence includes service records, which reflect that the Veteran served as a field radio mechanic in the artillery, as well as his own account of significant in-service exposure to weapons fire, much of which was incurred without hearing protection.  See Board Hearing Tr. at 19.  In his testimony before the Board, the Veteran has highlighted one particular occasion, shortly before the 1968 Tet Offensive, when his unit came under enemy fire that nearly "broke [his left] eardrum."  Id. at 22-23.  The Veteran is competent to report a history of military acoustic trauma, which is consistent with his documented service in Vietnam.  Accordingly, the Board resolves all remaining doubt in his favor and finding that such trauma occurred in service.  While supportive of his claim for service connection, however, this in-service acoustic injury must be etiologically related to a current disability to establish the benefits sought on appeal.

In this regard, the Veteran has testified that his in-service acoustic trauma primarily impacted his left ear, which, to this day, accounts for the bulk of his hearing difficulty.  Id. at 20-21.  His testimony is consistent with the recent VA treatment records, associated with his electronic claims file, which contain a diagnosis of bilateral hearing loss that is significantly more severe in the left ear.  See November 2012 VA Audiology Consultation Report.  However, no VA or private clinician has yet commented on the etiology of that currently diagnosed hearing loss, and the Veteran himself has neither alleged nor shown that he is competent to render such an opinion.  Accordingly, his claim must be remanded for a VA audiological examination and opinion.

II.  VCAA Notice

The record reflects that the Veteran has not been provided with VCAA notice that addresses the elements for establishing service connection on a secondary basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)  Such notice should be provided on remand since, as discussed previously, a secondary theory of entitlement has now been raised with respect to his right knee claim.  See 38 C.F.R. § 3.310.

III.  Service Records

The Board has reopened the Veteran's left knee claim based, in part, on his account of relevant in-service treatment provided by an Army field medic in Vietnam.  See Board Hearing Tr. at 3, 5-6.  No records of such treatment are currently associated with the paper or electronic claims file.  Nevertheless, the Veterans Benefits Administration has provided guidelines for obtaining clinical records generated by a military hospital or other medical facility, including that which provides treatment to soldiers in the field.  Such records are filed by the medical facility name or number, then chronologically by year of treatment, or month and year of treatment.  See Adjudication Procedure Manual, M21-1MR.III.iii.2.A.3.d.  

In accordance with the above guidelines, reasonable efforts should be made on remand to obtain any separately-filed clinical records related to the Veteran's reports of left knee treatment provided during his tour of duty in Vietnam from July 1967 to July 1968.  

IV.  Post-Service Records

Reasonable efforts should also be undertaken to obtain outstanding VA and private medical records that are relevant to this appeal.  

With respect to VA records, the paper and electronic claims file contains only those records dated from June 2001 to July 2013, inclusive.  As the Veteran's recent testimony suggests that he may have sought relevant VA treatment both prior to and after that period, any records of such treatment should be elicited on remand.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, with respect to private records, the Veteran testified at his recent hearing that he was in the process of initiating treatment for his knees with a private specialist at "Baylor Medical."  See Board Hearing Tr. at 17.  Thus, as the Board is now on notice of the potential existence of private treatment records, dated since the March 2013 hearing, which may be relevant to this appeal, attempts to obtain such records should be undertaken in accordance with the provisions of 38 U.S.C.A. § 5103A(b)(1) and 38 C.F.R. § 3.159(c)(1).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, or other appropriate repository, and request all records pertaining to the Veteran's treatment by an Army field medic for knee problems incurred in Vietnam between July 1967 and July 1968.  M21-1MR.III.iii.2.A.3.d. 

2.  Obtain all relevant VA treatment records from the North Dallas Health Care System dated prior to June 2001 and after July 2013.  

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any private medical records that he identifies in connection with his claims for bilateral knee disorders and hearing loss, to specifically include any recent records from the Baylor Health Care System.  

If the Veteran completes the requested authorization and consent form, make two attempts to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193; 38 U.S.C.A. § 5103A(2)(B).

4.  If any of the records requested in items 1 through 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant treatment records in his own possession.

5.  After completing the development indicated in items 1-4, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed right and left knee disorders.  

The Veteran's paper claims file and his Virtual VA and/or Veterans Benefits Management System (VBMS) efolders should be reviewed in conjunction with the examination and the examiner's report should note that review.  All necessary testing should be conducted and the results reported in detail.  

The VA examiner is asked to address, as appropriate, these questions:

a)  Did the residuals of the Veteran's preservice football injury (left knee crepitus and laxness), which were noted at the time of his entry into service, increase in severity during such service?

If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or undebatably) due to the natural progress of the disability?

(b)  Is it at least as likely as not (50 percent or greater) that any other left knee disorder had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury? 

(c)  Is it at least as likely as not (50 percent or greater) that any right knee disorder had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury? 

(d)  Is it at least as likely as not (50 percent or greater) that any right knee disorder was (1) caused or (2) chronically aggravated by any left knee disorder found to be related to service pursuant to questions (a) and (b)?

In offering the requested opinions, the examiner should consider all pertinent in-service and post-service treatment records, in particular any field medic records obtained from this remand.  

Additionally, the examiner should consider the Veteran's assertions that the training exercises and artillery missions he performed in service weakened his previously injured left knee and led to the onset of his right knee pain.  The examiner should also consider the Veteran's assertions of right knee pain, which was exacerbated by his tendency to "favor" his left knee.  

A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After completing the development indicated in items 1-4, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The paper claims file and Virtual VA and/or VBMS efolders should be reviewed in tandem with the examination and the examiner's report should note that review.  All appropriate tests should be conducted.  

The VA examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any aspect of the Veteran's current left or right ear hearing loss was caused or aggravated by in-service noise exposure, or any other aspect of his active military service.

In rendering this opinion, the examiner should expressly consider the Veteran's assertions of sustained in-service exposure to weapons fire, much of which was incurred without the benefit of hearing protection.  In particular, the examiner should consider the Veteran's assertions of coming under enemy fire in Vietnam and nearly "br[eaking] [his left] eardrum."  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why such an opinion cannot be made without resorting to speculation.  

7.  Thereafter, and upon undertaking any additional development deemed necessary, readjudicate the issues of service connection for left and right knee disorders and bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Veterans Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


